Citation Nr: 1409849	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-30 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2011 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a right ankle disability.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2012 hearing conducted via videoconference. A transcript of the hearing is of record. Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration. This waiver is contained in the Veteran's claims folder. See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran suffered a right ankle injury in service.

2. A currently diagnosed right ankle disability, a Shepard's fracture at the posterior beak of the talus, is etiologically related to the in-service right ankle injury.


CONCLUSION OF LAW

The criteria for service connection for the right ankle disability have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). The Board is granting in full the benefit sought on appeal. Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service Connection

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the instant case, the Veteran seeks service connection for a right ankle disability which she alleges initially manifested during active service. Specifically, the Veteran maintains that during boot camp training, she tripped and suffered a stress injury to her right ankle. 

Review of the Veteran's service records confirm that she suffered a stress injury to her right ankle during active service in March 2011, for which she was discharged shortly thereafter. Therefore, the "in-service injury" element of service connection is satisfied.

This case turns upon whether the Veteran has a current disability. During her January 2012 Board hearing, the Veteran testified that her right ankle currently causes pain, stiffness, and swelling and that it inhibits her mobility. She also submitted statements from family members and friends in which they recount that they have personally observed the swelling of the Veteran's right ankle and her inability to walk at times. Furthermore, the Veteran submitted private medical evidence from Dr. B, a podiatrist, obtained in November 2011, which notes a history of in-service trauma to the right foot and provides a current diagnosis of a "Shepard's fracture at the posterior beak of the talus right foot," based upon magnetic resonance imaging (MRI) results. While the Board notes that a prior June 2011 VA examination report indicated that a current diagnosis could be rendered because no pathology existed, the Board finds the November 2011 private medical diagnosis to be more probative. The private medical diagnosis is afforded greater weight because it was based upon MRI findings which are more advanced, sensitive, and accurate in direct comparison to x-ray findings, upon which the June 2011 VA examination report was based. Additionally, the private medical diagnosis was obtained subsequent to the June 2011 VA examination, in November 2011, still only a short time following the Veteran's discharge from service. As the Board now finds that the Veteran has a current right ankle disability which is evidenced by competent medical evidence, the "current disability" element of service connection is satisfied.

Turning to the final element of service connection, a nexus between the in-service injury and the Veteran's current disability is required. The Board finds that such relationship has positively been established in this case. Specifically, the Veteran's ankle injury took place while on active duty in March 2011, the Veteran has competently reported that she has suffered from symptoms, such as pain and swelling, ever since the in-service injury, and the current November 2011 diagnosis of a Shepard's fracture was rendered in close proximity to the time of the March 2011 in-service injury. Therefore, the Board finds that the current disability resulted from the injury incurred during active service. 

As all of the required elements have now been satisfied, service connection is warranted.


ORDER

Service connection for a right ankle disability is granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


